        Case 1:20-cr-00039-ER Document 22 Filed 05/14/20 Page 1 of 1




MATTHEW J. KLUGER
ATTORNEY AT LAW

                                                               888 GRAND CONCOURSE, SUITE 1H
                                                               BRONX, NEW YORK 10451
                                                               (718) 293-4900 • FAX (718) 618-0140
                                                               www.klugerlawfirm.com

                                                               May 12, 2020
                                      The May 14 pretrial conference is adjourned to June 23, 2020
                                      at 10:00 AM. Speedy trial time is excluded from May 14, 2020,
By ECF
                                      until June 23, 2020, in the interest of justice.
Honorable Edgardo Ramos
                                      SO ORDERED.
U.S. District Judge
Southern District of New York
40 Foley Square
New York, N.Y. 10007                                                                       5/14/2020

         Re:      United States v. Angela Rodriguez and Shawndale Lewis
                  20 Cr. 39 (ER)

Dear Judge Ramos:

        I represent defendant Angela Rodriguez in the above-referenced matter. With the
consent of A.U.S.A. Samuel Rothschild and Richard Ma, attorney for defendant
Shawndale Lewis, I write now to respectfully request a 30-day adjournment of the next
status conference, which is currently scheduled for May 14, 2020 at 3:30 p.m.

        Defense counsel continue to review the voluminous discovery in this matter.
Moreover, given the current health crisis and Chief Judge McMahon’s Standing Order,
in-court appearance is not possible at this time. Accordingly, to allow additional time for
the continued review of discovery, client communications, and plea negotiations, the
parties respectfully request a 30-day adjournment of the upcoming status conference.1

       In the event that the Court grants this request, the defense has no objection to the
exclusion of time for the reasons stated herein.

         Thank you.

                                                               Respectfully,

                                                               /s/ Matthew J. Kluger
                                                               Matthew J. Kluger, Esq.
                                                               Attorney for Angela Rodriguez

cc:      Richard Ma, Esq.
         AUSA Samuel P. Rothschild


1
 If personal appearance is not possible on the adjourned date, the parties have no objection to appearing
either by video or telephone.
